Citation Nr: 1803464	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee meniscal tear (right knee disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to September 1998 and from March 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2015, the Board extended a temporary total convalescent rating under 38 C.F.R. § 4.30 from August 19, 2008 to August 31, 2009.  Additionally, the Board assigned a separate 10 percent rating for slight instability of the right knee, effective July 10, 2008.  It then remanded the case so that the Veteran's vocational rehabilitation file could be obtained.

Subsequently, in March 2017, the Board remanded the case again in light of the Court of Appeals for Veterans Claims' (Court) holding in Correia v. McDonald.  28 Vet. App. 158 (2016).  In remanding the matter, the Board stated that prior VA knee examinations of record were inadequate for adjudicative purposes.

In discussing the appropriate ratings assigned herein, the Board will not disturb the multiple temporary total ratings the Veteran received for his right knee disability throughout the appeal period pursuant to 38 C.F.R. § 4.30 (2017).


FINDINGS OF FACT

1. For the entirety of the appeal period, the Veteran's right knee disability has resulted in the functional equivalent of limitation of extension to 10 degrees.

2. For the entirety of the appeal period, the Veteran's right knee disability has resulted in the functional equivalent of limitation of flexion to 45 degrees.

3. For the entirety of the appeal period, the Veteran's right knee disability has produced symptoms analogous to dislocation of semilunar cartilage with frequent episodes of locking and pain.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a right knee disability for limitation of extension have not been met for the entire appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

2. The criteria for a separate 10 percent rating, but no higher, for a right knee disability in regard to limitation of flexion have been met for the entire appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

3. The criteria for a separate 20 percent rating for a right knee disability in regard to dislocation of semilunar cartilage have been met for the entire appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In specific regard to rating disabilities of the knee, precedent opinions of VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

Further, in Lyles v. Shulkin, the Court recently held that evaluation of a knee disability under the diagnostic codes for recurrent subluxation or instability; limitation of extension; or limitation of flexion does not preclude as a matter of law a separate evaluation of a meniscal disability under Diagnostic Code 5258 or 5259-the diagnostic codes for removal or dislocation of semilunar cartilage.  No. 16-0994, 2017 U.S. Vet. Claims LEXIS 1704, at *18 (2017).  Accordingly, in light of the above, when evaluating the Veteran's right knee disability, the Board may assign separate ratings for: (1) recurrent subluxation or lateral instability; (2) limitation of flexion; (3) limitation of extension; and (4) symptoms associated with the dislocation or removal of semilunar cartilage.

Lastly, when an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Rating Criteria

Currently, the Veteran is in receipt of a 10 percent rating for his knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5261 is assigned for limitation of extension of the leg.  Under this diagnostic code, the rating schedule provides for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  Conversely, under Diagnostic Code 5260 for limitation of flexion, the rating schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively.

Comparatively, regarding a disability of the semilunar cartilage, under Diagnostic Code 5259, a claimant may be assigned a 10 percent rating for the symptomatic removal of semilunar cartilage.  Likewise, under Diagnostic Code 5258, a claimant may be awarded a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in the knee joint.

Lastly, under Diagnostic Code 5257 for "other impairment" of the knee, a 10, 20, or 30 percent rating may be assigned for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.

Application to the Instant Case

1. Extension

As indicated above, the Board finds that the Veteran is entitled to no more than a 10 percent rating for his right knee disability based on limitation of extension.  Accordingly, to this extent, the Veteran's claim is denied.

In support of this determination, the Board notes that at no time during the appeal period does the evidence display that extension of the Veteran's right leg was limited to 15 degrees.  Indeed, at an October 2017 VA examination, during range of motion testing, the Veteran was able to extend his leg to 0 degrees.  Similarly, during a March 2017 VA examination, the Veteran was able to extend his right leg to 0 degrees.

A review of VA and private treatment records associated with the claims file is also supportive of the assignment of an initial disability rating of no more than 10 percent for limitation of extension.  Specifically, in a January 2005 treatment record, private practitioner Dr. Lee commented that the Veteran had full, active extension.

Similarly, in July and December 2008 treatment records, Dr. Lee stated that the Veteran had full or nearly-full extension of the leg.

Likewise, July and September 2014 records from Indiana Physical Therapy documented extension to 0 degrees and a September 2015 VA treatment record indicated that the Veteran only lacked 10 degrees extension.  As the evidence of record is devoid a finding that extension of the right leg was limited to 15 degrees, even when considering functional loss, the Board may not assign the next-higher rating of 20 percent.  Thus, to this extent, the Veteran's claim is denied.



2. Flexion

As indicated above, the Board finds that the Veteran is entitled to a separate compensable rating of 10 percent rating, but no higher, for his right knee disability based upon limitation of flexion of the right leg for the entire claim period.  Thus, to this extent, the Veteran's claim is granted.

In reaching this determination, the Board is cognizant that the Veteran at no time met the criteria for a 10 percent disability rating under Diagnostic Code 5260-i.e., flexion limited to 45 degrees.  However, in light of DeLuca and its progeny, the Board will assign a 10 percent rating for the entire appeal period due to the following functional loss documented throughout the claims file. 

Specifically, during the October 2017 VA knee examination, the examiner noted that fatigue and lack of endurance significantly limited the Veteran's functional ability with repeated use over time.  Next, in a March 2015 VA treatment record, the clinician noted popping in the right knee during testing of the flexion movement.

In a June 2011 VA treatment record, the Veteran reported discomfort with sitting and lying down.  Similarly, in an October 2009 VA treatment record, the clinician noted that the Veteran's active mobility was limited moderately by his right knee flexion.

Accordingly, due to this documented functional loss, the Board will assign a separate 10 percent rating for the Veteran's right knee disability under Diagnostic Code 5260 for limitation of flexion for the entire appeal period.  To this extent, the Veteran's claim is granted. 

3. Semilunar Cartilage

Lastly, as indicated previously in the Conclusions of Law section, the Board finds that the Veteran is entitled to a separate disability rating of 20 percent under Diagnostic Code 5258 for the entirety of the appeal period.

In making this determination, the Board first acknowledges its duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Board also notes that the Veteran is entitled to ratings under whichever Diagnostic Codes are more favorable.

In the May 2015 decision and remand, the Board assigned a separate 10 percent rating, effective July 10, 2008, for slight instability of the right knee pursuant to Diagnostic Code 5257.  However, the Board also remanded the matter to ultimately determine whether the Veteran was in fact entitled to an even higher rating.

In this vein, the Board finds that a rating of 20 percent under Diagnostic Code 5258 is warranted.  This rating shall replace the rating assigned pursuant to Diagnostic Code 5257 and will be effective for the entire claim period.  Replacing the rating of 10 percent under Diagnostic Code 5257 with a 20 percent rating under Diagnostic Code 5258 is aligned with the benefit-maximization and favorability principles mentioned immediately above.

Turning to the evidence of record, in September 2004, the Veteran complained to Dr. Lee of catching, locking, and occasional knee swelling in his right knee as well as the presence of posterior knee pain with prolonged sitting.  An examination of the right knee revealed tenderness to palpation over the medial joint line.  Although effusion was not present, the Veteran did display a positive result during a McMurray test.

In an April 2008 VA treatment record, the Veteran denied the presence of a locking sensation in his right knee.  However, he displayed pain with an attempted McMurray test as well as crepitus.  Thereafter, in December 2008, the Veteran reported to a VA emergency facility complaining of right knee pain and swelling.  Additionally, the Veteran stated that he had fallen a couple of times in the prior 2 to 3 weeks.

Subsequently, in October 2009, the Veteran complained to Dr. Lee of constant right knee pain and that his right knee felt full.  Although effusion was not noted, patellofemoral crepitus was recorded.  Lastly, Dr. Lee indicated that the Veteran again had a positive McMurray test.

In a November 2012 VA treatment record, the Veteran again stated that he had right knee pain and that his right knee was giving out.  The Veteran also stated that he wore a brace to provide his right knee with stability.  A physical examination revealed no effusion but a positive McMurray test.

In a March 2015 VA treatment record, the Veteran reported that he still had pain in his right knee and that his right knee always been swollen.  Thereafter, in a November 2015 VA emergency department note, the Veteran complained of worsening right knee pain.  After a physical examination, the VA clinician noted that the Veteran displayed signs suggestive of a meniscal injury.

Separate from the VA and private treatment records discussed above, during the previously-mentioned March 2017 VA knee examination, the Veteran reported pain in his right knee as well as falling many times.  The examiner noted that the Veteran had a meniscal condition affecting the right knee and suffered from frequent episodes of joint locking and joint pain.

Similarly, during the October 2017 VA knee examination, the examiner also noted that the Veteran had a meniscal condition affecting the right knee.  The examiner then indicated that the Veteran's frequent episodes of joint pain and joint fatigue were attributable to his right meniscal condition.

Accordingly, in light of the above, the Board will assign the Veteran a separate 20 percent rating pursuant to Diagnostic Code 5258 for the meniscal symptoms associated with his right knee disability.  Thus, to this extent, the Veteran's claim is granted.  

	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating in excess of 10 percent under Diagnostic Code 5261 for a right knee disability regarding limitation of extension is denied.

A separate disability rating of 10 percent under Diagnostic Code 5260 for limitation of flexion for a right knee disability is granted for the entire appeal period.

A separate disability rating of 20 percent under Diagnostic Code 5258 for meniscal symptoms associated with a right knee disability is granted for the entire appeal period.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


